TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00281-CV



                                 David Allen Nielsen, Appellant

                                                 v.

                                 Kristina Kay Nielsen, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 227,903-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               By letter of July 15, 2008, appellant David Allen Nielsen has stated that he wishes

to withdraw his notice of appeal; this is his “first and foremost request.” We will deem this request

an appellant’s motion to dismiss, grant the motion, “withdraw” the notice of appeal, and dismiss the

appeal. See Tex. R. App. P. 42.1(a). (There appears to have been a misunderstanding in earlier

correspondence—the Court was requesting certain information and informing appellant that if we

did not receive the information, we would have to dismiss his appeal; we were not refusing to

dismiss his appeal.)
                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: August 1, 2008




                                              2